DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 15/817,282 for an APPARATUS, ARTICLE AND SUPPORT FOR FAUX FLORAL ARRANGEMENTS , filed on 11/19/2017.  This correspondence is in response to applicant’s reply filed on 11/18/2021.  Claims 1, 8-29 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 8, 9 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harshman (U.S. Pat. 8,151,516).
Regarding claim 1, Harshman teaches a support for one or more faux floral items comprising: a first part and one or more other parts; wherein at least a portion of each of the one or more other parts comes in contact with a portion of the first part; wherein at least one member from among the first part and the one or more other parts comprises one or more connectors for attachment to said one or more faux floral items (fastener to hold support can be considered a floral ”item” since it is used in this floral 

[AltContent: textbox (other part)][AltContent: textbox (first part)]
[AltContent: textbox (another raised band)][AltContent: arrow][AltContent: arrow][AltContent: textbox (length)][AltContent: arrow][AltContent: textbox (two raised bands)][AltContent: arrow][AltContent: arrow][AltContent: textbox (connector)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    510
    728
    media_image1.png
    Greyscale



Regarding claim 8, Harshman teaches the support of claim 1, wherein at least one floral item (fastener, not shown) is attached via the one or more connectors to the at least one section from among the first part and the one or more other parts.

Regarding claim 23, Harshman teaches a support (see figure above) for one or more faux floral items comprising: one or more parts (first part in figure above); wherein at least one member from among the one or more parts comprises one or more connectors; and wherein a section from among the one or more parts comprises two raised bands each extending along a length of a surface, and another raised band situated behind the surface.
Regarding claim 24, Harshman teaches the support of claim 23, further comprising: wherein the section comprises a connector situated between the two raised bands; and wherein the one or more connectors comprise said connector.
Regarding claim 25, Harshman teaches the support of claim 24, further comprising: wherein the two raised bands each run lengthwise along or near either edge of the surface; and wherein the one or more parts comprise plastic material and at least one rectangular or square cross section.
Regarding claim 26, Harshman teaches a frame (see figure above) for floral arrangement, comprising: one or more parts (first part in figure above); wherein at least one part from among the one or more parts comprises a section; and wherein said comprises two raised bands atop a side, at least a portion of each of the two raised bands extends lengthwise along the section, another raised band is atop another side, and the section comprises the other side.
Regarding claim 27, Harshman teaches the frame of claim 26, further comprising: wherein the section comprises a connector situated between the two raised bands; and wherein the one or more connectors comprise said connector.
Allowable Subject Matter
Claims 10-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-29 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 9 and 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 25, 2022